Exhibit 10.46

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (the “Fifth Amendment”), dated March 21, 2008, is entered into by and
between SRI/SURGICAL EXPRESS, INC., a Florida corporation (“Borrower”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association (“Wachovia”) and
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“LaSalle,”
and together with Wachovia, the “Banks”);

W I T N E S S E T H:

WHEREAS, the Borrower and the Banks have previously entered into the Second
Amended and Restated Credit and Security Agreement, dated as of June 21, 2005 as
amended from time to time (collectively, the “Agreement”);

WHEREAS, the Borrower and Banks desire to reduce the amount of revolving loans
available to Borrower under the Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants contained
herein and other good and valuable consideration, the Borrower and the Banks do
hereby amend the Agreement as follows:

Section 1. Definition of Maximum Revolving Loan Amounts Amended. The definition
of Maximum Revolving Loan Amounts in the Agreement is hereby amended by
inserting the following new definition in lieu thereof:

“Maximum Revolving Loan Amounts” means (i) with respect to Wachovia, the amount
of $11,333,000 and (ii) with respect to LaSalle, the amount of $8,667,000. The
Bond Letters of Credit are included in determining the Maximum Revolving Loan
Amounts for each Bank’s Maximum Revolving Loan Amount.

Section 2. Section 7.2 of Agreement Amended. Section 7.2 of the Agreement is
hereby amended by deleting in its entirety such Section 7.2 and inserting the
following in lieu thereof:

7.2 Funds Flow Coverage Ratio. Borrower shall, on a consolidated basis,
maintain, a Funds Flow Coverage Ratio of not less than 1.00 to 1.00 for the
fiscal quarter ending March 31, 2008 and thereafter. “Funds Flow Coverage Ratio”
shall mean (i) the sum, for the four fiscal quarters then ended, of net income
after taxes plus depreciation, amortization of good will, interest, Add-Backs
and expenses related to Share Based Payments as required by Statement of
Financial Accounting Standards (SFAS) No. 123(R) minus all dividends,
withdrawals and non-cash income divided by (ii) the sum of all current
maturities of long-term debt and capital leases obligations, plus interest. Such



--------------------------------------------------------------------------------

Share Based Payments shall exclude for this covenant calculation purposes any
expenses related to such Share Based Payments arising from payments in cash or
other property; provided, the term “other property” shall not include stock,
restricted stock or options to purchase stock. “Add-Backs” shall mean (1) an
amount of AT Kearney consulting expenses not to exceed $450,000 to be incurred
in fiscal quarters ending June 30, 2007, and (2) executive search fees in an
aggregate amount not to exceed $50,000 to be incurred during fiscal quarters
ending June 30, 2007.

Section 3. Section 7.3 of Agreement Amended. Section 7.3 of the Agreement is
hereby amended by deleting in its entirety such Section 7.3 and inserting the
following in lieu thereof:

Section 7.3. Tangible Net Worth. Borrower shall, at the end of each fiscal
quarter beginning March 31, 2008, maintain a Tangible Net Worth of at least
$43,500,000. “Total Liabilities” shall mean all liabilities of Borrower
including capitalized leases and all reserves for deferred taxes and other
deferred sums appearing on the liabilities side of a balance sheet of Borrower,
in accordance with GAAP applied on a consistent basis. “Tangible Net Worth”
shall mean the total assets of Borrower minus Total Liabilities. For purposes of
this computation, the aggregate amount owing from any officers, stockholders or
other Affiliates of Borrower and the aggregate amount of any intangible assets
of Borrower including, without limitation, goodwill, franchises, licenses,
patents, trademarks, trade names, copyrights, service marks, and brand names,
shall be subtracted from total assets.

Section 4. Amendment Fee. In consideration for this Fifth Amendment and the
wavier of any defaults under the Agreement, the Borrower shall pay to each Bank
a fee of $5,000.

Section 5. Effect of Modification and Amendment of Agreement. The Agreement
shall be deemed to be modified and amended in accordance with the provisions of
this Fifth Amendment to the Agreement and the respective rights, duties and
obligations of the Borrower and the Banks under the Agreement shall remain to be
determined, exercised and enforced under the Agreement subject in all respects
to such modifications and amendments in writing, and all the terms and
conditions of this Fifth Amendment to the Agreement shall be part of the terms
and conditions of the Agreement for any and all purposes. All the other terms of
the Agreement shall continue in full force and effect subject to the amendments
set forth herein.

Section 6. Representations and Warranties. The Borrower represents and warrants
to the Banks as follows:

(a) Representations and Warranties in Agreement. The representations and
warranties of the Borrower contained in the Agreement (i) were true and correct
when made, and (ii) after giving effect to this Fifth Amendment continue to be
true and correct on the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Agreement, as amended hereby,
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date).

 

2



--------------------------------------------------------------------------------

(b) Authority. The execution and delivery by the Borrower of this Fifth
Amendment and the performance by the Borrower of all of its agreements and
obligations under this Fifth Amendment within its corporate authority, have been
duly authorized by all necessary corporate action and do not and will not:
(i) contravene any provision of its charter documents or any amendment thereof;
(ii) conflict with, or result in a breach of any material term, condition or
provision of, or constitute a default under or result in the creation of any
mortgage, lien, pledge, charge, security interest or other encumbrance upon any
of its respective property under any agreement, deed of trust, indenture,
mortgage or other instruments to which it is a party or by which any of its
properties are bound including, without limitation, any of other agreements;
(iii) violate or contravene any provision of any law, statute, rule or
regulation to which the Borrower is subject or any decree, order or judgment of
any court or governmental or regulatory authority, bureau, agency or official
applicable to the Borrower; (iv) require any waivers, consents or approvals by
any of its creditors which have not been obtained; or (v) require any approval,
consent, order, authorization or license by, or giving notice to, or taking any
other action with respect to, any governmental or regulatory authority or agency
under any provision of any law.

(c) Enforceability of Obligations. This Fifth Amendment and the Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, provided that: (i) enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors; and (ii) the availability of the
remedies of specific performance and injunctive relief may be subject to the
discretion of the court before which any proceedings for such remedies may be
brought.

Section 7. Counterparts. This Fifth Amendment to the Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.

Section 8. Governing Law. This Fifth Amendment to the Agreement shall be
construed in accordance with and governed by the laws of the State of Florida.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Banks have caused this Fifth Amendment
to the Agreement to be executed in their respective names to be hereunto by
their duly authorized representatives, all as of the date first above written.

 

THE BORROWER:     THE BANKS: SRI/SURGICAL EXPRESS, INC.     WACHOVIA BANK,
NATIONAL ASSOCIATION By:  

/s/ Wallace D. Ruiz

    By:  

/s/ Leslie A. Fredericks

Name:   Wallace D. Ruiz     Name:   Leslie A. Fredericks Title:   Sr. Vice
President & CFO     Title:   Vice President       LASALLE BANK NATIONAL
ASSOCIATION       By:  

/s/ Kimberly A. Bruce

      Name:   Kimberly A. Bruce       Title:   Senior Vice President

 

4